                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRYANT A. GARDNER,

                  Plaintiff,                             8:19CV521

      vs.
                                                     MEMORANDUM
JAMES R. COE, Nebraska Workers                        AND ORDER
Compensation Administrative Law
Judge, Official capacity; TIMOTHY E.
CLARKE, Attorney, Baylor, Evnen.
LLC., Individual capacity; RICHARD
RENSCH LAW, Attorney/Trustee,
Individual capacity; and PATRICK E.
MCNAMARA, attorney, Individual
capacity;

                  Defendants.


       Plaintiff Gregory B. Adams, Sr., a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the
court finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.
Dated this 2nd day of December, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge




                                2
